Citation Nr: 0839618	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-25 294	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran had recognized service in the Philippine 
Commonwealth Army from November 1941 to January 1943 and in 
May 1945.  He was a prisoner of war from May 1942 to January 
1943.  The appellant is the surviving spouse of the veteran, 
who died in 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2006 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).


FINDINGS OF FACT

1. In March 2005, the Board denied the appellant's claim of 
service connection for the cause of the veteran's death. 

2. The additional evidence presented since the Board's 
decision in March 2005 is either cumulative of evidence 
previously considered or it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The decision of the Board in March 2005, denying the 
appellant's claim of service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7104(b) (West 2002 
& Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2. New and material evidence has not been presented to reopen 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, notice under 38 U.S.C.A. § 5103(a) must 
include: 1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death, 2) 
an explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition, and 3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2006 and in March 2008.  The 
appellant was notified that she had to submit new and 
material evidence to reopen the claim of service connection 
for the cause of the veteran's death, that is, evidence that 
was not cumulative or redundant of evidence previously 
considered in deciding the claim, and evidence that pertained 
to the reason the claim was previously denied, namely, the 
lack of evidence that the fatal condition was related to 
service.

The notice also included the type of evidence needed to 
substantiate the underlying claim of service connection for 
the cause of death, namely, evidence that a service-connected 
disability caused or contributed to the cause of the 
veteran's death.

The appellant was also notified of the information to 
determine whether the veteran was a prisoner of war in order 
to establish that a condition not yet service-connected 
caused or contributed to the cause of the veteran's death.  
The appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records or with her 
authorization VA would obtain any such records on her behalf.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006) (elements of a 
new and material evidence claim); of Dingess v. Nicholson, 19 
Vet. App. 473, 484-86 (notice of the elements of the claim); 
and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

To the extent that the timing of the VCAA notice about the 
effective date and the degree of disability assignable came 
after the initial adjudication, the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  As the application to reopen the claim is 
denied, no effective date or disability rating can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the appellant with respect to 
the timing error of the VCAA notice.  Sanders v. Nicholson, 
487 F. 3d 881, 888-89 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

Under the duty to assist a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and no such evidence has been submitted.  38 
C.F.R. § 3.159(c)(4)(iii).

As there is no indication of the existence of additional 
evidence to substantiate the claim and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the appellant in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

According to the death certificate, the veteran died in 
September 1977, at the age of 59.  The cause of death was 
listed as renal failure due to pyelonephritis.

At the time of his death, the veteran did not have an 
adjudicated service-connected disability.

In an Affidavit for Philippine Army Personnel (Processing 
Affidavit), executed in May 1945, the veteran declared 
malaria, occurring in December 1943, as the only wound or 
illness he suffered during service.

In 1963, the veteran filed a claim of service connection for 
a back injury, asserting that while a POW he suffered a 
fractured spine after he was hit with a rifle butt by a 
Japanese soldier.  The Board denied the claim in a decision 
in April 1964.

In March 2002, the appellant filed her original claim of 
service connection for the cause of the veteran's death.  In 
her claim as well as in several statements, dated in February 
2002, in April 2002, in July 2002, in June 2003, in May 2004, 
in July 2004, and in November 2004, she stated that the 
veteran had her that during service he suffered from malaria, 
beriberi, and typhoid fever.  

The appellant identified Western Visayas Medical Center as a 
facility that treated the veteran during his final illness, 
but the hospital reported that it could not locate any 
records concerning treatment of the veteran and that a fire 
had destroyed many of its records.

The Current Claim to Reopen

The current claim to reopen was received at the RO in April 
2005.  At that time she submitted an affidavit setting forth 
what her husband told her about his service, his prior 
experiences with VA, and the circumstances of his final 
illness, including the fact that she attributed his death not 
to renal failure and pyelonephritis, but to his alleged 
spinal cord injury and beriberi that he suffered while he was 
a POW. 

The appellant also submitted another affidavit in August 2005 
setting forth the same evidence.  She has also sent letters 
in September 2005, in November 2006, in December 2006, in 
March 2007, in May 2007, in July 2007, and in October 2007.  
In all of these letters, the appellant set forth the same 
essential facts that she set forth in her affidavits.  She 
also resubmitted the same documentation that she had in her 
original claim, i.e., correspondence and forms between the 
veteran and VA and the prior affidavits from the veteran's 
service comrades

She did submit a joint affidavit from the veteran's two 
service comrades, D.C. and H.C. who attested to the veteran's 
status as a POW and that he was injured by the rifle butt of 
a Japanese soldier.  In the joint affidavit, the two set 
forth the circumstances of the veteran's imprisonment.

Analysis

A decision of the Board is final.  38 U.S.C.A. § 7104(b).  
The claim may nevertheless be reopened if new and material 
evidence is presented.  
38 U.S.C.A. § 5108.



The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

As for the joint affidavit, the evidence is not new and 
material because it is cumulative, that is, supporting 
evidence of previously considered evidence.  And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.  

As for the appellant's statements and affidavits to the 
extent she relates the veteran's fatal illness to service, 
renal failure due to pyelonephritis is not a condition under 
case law where lay observation has been found to be competent 
to establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 



Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
cause of death and a disease, injury, or event in service, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159. 

As a lay person, the appellant is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  The Board therefore rejects the 
statements and affidavits as new and material evidence 
because the evidence does not constitute competent evidence 
and does not raise a reasonable possibility of substantiating 
the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim). 

For the above reasons, the additional evidence is not new and 
material and the claim of service connection for the cause of 
the veteran's death is not reopened.  As the claim is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the veteran's 
death is not reopened, and the appeal is denied


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


